DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/9/2020 is acknowledged.

Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.

Claim Objections
Claims 3, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification/drawings what is considered substantially planar circular.  Additionally it is unclear if the term substantially is referring to planar or circular.  Claims 5-8 are rejected due to dependency.

Claim 16 recites the limitation "the square channel boxes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 16 is intended to depend from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beati et al. (US 2007/0076840), hereinafter called Beati, in view of Harkness (US 2014/0177779), hereinafter called Harkness.

Regarding Claim 1, Beati discloses a nuclear fuel core for supporting nuclear fuel assemblies (abstract), the fuel core comprising: a longitudinal axis (the assembly 1 extends vertically and in rectilinear manner along a longitudinal direction A, para. 37; fig. 1 shows longitudinal axis along A); an upper core plate (top nozzle 9, para. 42; fig. 1; [upper nozzle is known to be associated with an upper core plate]); a lower core plate (bottom nozzle 7, para. 42; fig. 1; [lower nozzle is known to be associated with a lower core plate]); a plurality of vertically elongated channel boxes extending between the upper and lower core plates (fig. 1 shows multiple intermediate reinforcing devices 21 [channels] between top nozzle 9, bottom nozzle 7), each channel box comprising outer walls and inner walls (the plates 23 of the intermediate reinforcing device 21 form a lattice structure extending solely between the guide tubes 11, para. 55; fig. 2, 3) collectively defining a plurality of longitudinally-extending interior cells (the plates 23 define cells 25, para. 54) each having a transverse cross sectional area configured for holding no more than a single nuclear fuel assembly (between them, the plates 23 define cells 25, each for receiving a respective guide tube 11 and cells 27 for receiving the rods 3; as can be seen in fig. 3, some of the cells 27 are individual cells that receive only one rod 3, para. 54; para. 69); wherein adjacent cells within each channel box are separated from each other by the inner walls (fig. 2, 3).
	Beati lacks the explicit teaching of a cylindrical reflector circumferentially surrounding the channel boxes, the upper and lower core plates coupled to opposing ends of the reflector.


Regarding Claim 9, modified Beati discloses the fuel core according to claim 1, but lacks the teaching of further comprising a bottom open space frame core support member abuttingly engaging bottom surfaces of the cylindrical reflector and the lower core plate to support the reflector and lower core plate.
	Harkness is in the field of heavy radial neutron reflectors that extend between plates of a core shroud (abstract) and teaches a bottom open space frame core support member (lower support plate 50, para. 35) abuttingly engaging bottom surfaces of the cylindrical reflector (the formers 46 are arranged in segments 58 around the core 8 with each former segment 58 separated by the seams 56; the former segments 58 form a part of a corresponding reflector segments 64, with each of the reflector segments 64 formed from a tandem array of reflector modules 60; each reflector module 60 comprises a number of closely packed elongated rods 62 that are fastened at their opposing ends to former plates 46; the modules are then stacked in tandem as shown in fig. 10 to form a circumferential reflector segment 64, para. 41) and the lower core plate (lower core plate 28, para. 35) to support the reflector (fig. 10 shows bottom surface of the reflector module 60 abuttingly engaging lower core plate 28; fig. 3 shows lower core plate 28 abuttingly engaging a lower support plate 50) and lower core plate (the elongated rods extend from a lower former plate to an upper former plate, wherein the lower former plate is spaced above a lower core support plate on which the fuel assemblies are supported; the space between the lower core plate and the lower former plate forms a lower coolant outlet plenum having an outlet orifice through a lower portion of a baffle plate so that coolant to cool the reflector enters from the core barrel, through the input orifice, into the upper coolant inlet plenum, passes through the former plates around the elongated rods, and into the lower coolant outlet plenum, where it passes into the core through the outlet orifice, para. 15). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the reflector arrangement of Harkness in the nuclear fuel core of 

Regarding Claim 12, modified Beati discloses the fuel core according to claim 1, but lacks the teaching wherein the cylindrical reflector is formed of multiple vertically stacked metallic annular segments abutted together to form an integral structure.
	Harkness is in the field of heavy radial neutron reflectors that extend between plates of a core shroud (abstract) and teaches a cylindrical reflector (the formers 46 are arranged in segments 58 around the core 8 with each former segment 58 separated by the seams 56; the former segments 58 form a part of a corresponding reflector segments 64, with each of the reflector segments 64 formed from a tandem array of reflector modules 60; each reflector module 60 comprises a number of closely packed elongated rods 62 that are fastened at their opposing ends to former plates 46; the modules are then stacked in tandem as shown in fig. 10 to form a circumferential reflector segment 64, para. 41) is formed of multiple stacked (reflector modules are fastened at opposing ends to former plates 46; the modules are stacked in tandem, para. 41) metallic (lengths of round bar stock in an array to achieve the metal density necessary for the efficient reflection of neutrons back into the core, para. 40) annular segments abutted together to form an integral structure (the formers 46 are arranged in segments 58 around the core 8 with each former segment 58 separated by the seams 56; the former segments 58 form a part of a corresponding reflector segments 64, with each of the reflector segments 64 formed from a tandem array of reflector modules 60; each reflector module 60 comprises a number of closely packed elongated rods 62 that are fastened at their opposing ends to former plates 46; the modules are then stacked in tandem as shown in fig. 10 to form a circumferential reflector segment 64, para. 41). It would 

Regarding Claim 13, modified Beati discloses the fuel core according to claim 1, and further teaches wherein the device includes a plurality of cooling conduits (the intermediate reinforcing device 21 may also have an arrangement for mixing the cooling fluid flowing through the assembly, para. 74); but lacks the explicit teaching wherein the cylindrical reflector includes a plurality of vertically cooling conduits extending from a top to a bottom of the reflector for cooling the reflector.
	Harkness is in the field of heavy radial neutron reflectors that extend between plates of a core shroud (abstract) and teaches a cylindrical reflector (the formers 46 are arranged in segments 58 around the core 8 with each former segment 58 separated by the seams 56; the former segments 58 form a part of a corresponding reflector segments 64, with each of the reflector segments 64 formed from a tandem array of reflector modules 60; each reflector module 60 comprises a number of closely packed elongated rods 62 that are fastened at their opposing ends to former plates 46; the modules are then stacked in tandem as shown in fig. 10 to form a circumferential reflector segment 64, para. 41) includes .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beati/Harkness as applied to claim 1 above, and further in view of Liu et al. (US 2009/0323887), hereinafter called Liu.

Regarding Claim 2, modified Beati discloses the fuel core according to claim 1, but lacks the teaching that the upper core plate is an open grid structure engaging upper portions of the channel boxes and defining a plurality of rectilinear open cells each axially aligned with one of the cells of the channel boxes.
	Liu is in the field of a plate mounted fuel assembly hold-down system that provides a defined channel for both the insertion and removal of instrumentation (abstract) and teaches the upper core plate (circular upper core plate 40, para. 6) is an open grid structure engaging upper portions of the channel (a support column is aligned above a selected fuel assembly 22 and perforations 42 in the upper core plate 40, para. 7; the fuel assembly 22 further includes a plurality of transverse grids 64 axially .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beati/Harkness as applied to claim 1 above, and further in view of Stimpson (US 6,596,949), hereinafter called Stimpson.

Regarding Claim 10, modified Beati discloses the fuel core according to claim 9, but lacks the teaching wherein the core support member comprises a vertically-extending central hub and plurality of arms extending radially therefrom and angularly spaced apart relative to each other.
	Stimpson is in the field of a tank weighing assembly including a shear-web load cell and components for mounting the load cell (abstract) and teaches the core support member comprises a vertically-extending central hub (a concave arcuate surface may be provided at the bottom side of the load cell hub, this surface being adapted to receive a mating convex arcuate surface at the top of a supporting base plate, col. 1, lines 47-61) and plurality of arms extending radially therefrom and angularly spaced apart relative to each other (load cells for use in this invention take the form of a 

Regarding Claim 11, modified Beati discloses the fuel core according to claim 10, but lacks the teaching wherein the arms each include an arcuately convex bottom surface configured to engage an arcuately concave bottom head surface inside a reactor vessel which receives the fuel core.
	Stimpson is in the field of a tank weighing assembly including a shear-web load cell and components for mounting the load cell (abstract) and teaches the arms each include an arcuately convex bottom surface configured to engage an arcuately concave bottom head surface (a concave arcuate surface may be provided at the bottom side of the load cell hub, this surface being adapted to receive a mating convex arcuate surface at the top of a supporting base plate, col. 1, lines 47-61; col. 3, lines 26-36) inside a reactor vessel which receives the fuel core (fig. 3 shows arcuate surfaces 44, 45). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the core support member arrangement of Stimpson in the fuel core of Beati. The motivation would have been to provide a physically robust, stable arrangement and, thereafter, provide increased safety to the system.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beati/Harkness as applied to claim 1 above, and further in view of Ueda et al. (US 5,009,840), hereinafter called Ueda.

Regarding Claim 18, modified Beati discloses the fuel core according to claim 1, but lacks the teaching wherein the outer walls of each channel box is transversely spaced apart from adjacent channel boxes by peripheral water gaps.
	Ueda is in the field of fuel assemblies for a nuclear reactor comprising a number of fuel rods arranged in a regular fashion in a channel box which is surrounded by a water gap in a reactor core (abstract) and teaches wherein the outer walls of each channel box is transversely spaced apart from adjacent channel boxes by peripheral water gaps (Fig. 1A, space that fits component R). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the water gaps of Ueda in the nuclear fuel core of Beati. The motivation would have been to allow a desired cooling or moderation of the fission reaction (Ueda, col. 2, lines 23-33).

Regarding Claim 19, modified Beati discloses the fuel core according to claim 18, but lacks the teaching further comprising a plurality of cruciform control rods disposed in the peripheral gaps between adjacent corner regions of the channel boxes, the23 Atty. Docket No. HOL-115-US control rods selectively insertable through cruciform openings in the upper core plate into the fuel core in the water gaps.
	Ueda is in the field of fuel assemblies for a nuclear reactor comprising a number of fuel rods arranged in a regular fashion in a channel box which is surrounded by a water gap in a reactor core (abstract) and teaches further comprising a plurality of cruciform control rods (R) disposed in the peripheral gaps between adjacent corner regions of the channel boxes, the23 Atty. Docket No. HOL-115-US control rods selectively insertable through cruciform openings in the upper core plate into the fuel core in the water gaps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the water gaps of Ueda in the nuclear fuel core of Beati. The motivation would have been to allow a desired cooling or moderation of the fission reaction (Ueda, col. 2, lines 23-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARSHALL P O'CONNOR/Primary Examiner, Art Unit 3646